Case 2:20-cv-00096-JRG-RSP Document 1-6 Filed 04/03/20 Page 1 of 5 PageID #: 93




                                 EXHIBIT C-1




                                     Fig. 1




                                     Fig. 2
Case 2:20-cv-00096-JRG-RSP Document 1-6 Filed 04/03/20 Page 2 of 5 PageID #: 94




                                     Fig. 3
Case 2:20-cv-00096-JRG-RSP Document 1-6 Filed 04/03/20 Page 3 of 5 PageID #: 95




                                     Fig. 4
Case 2:20-cv-00096-JRG-RSP Document 1-6 Filed 04/03/20 Page 4 of 5 PageID #: 96




                                     Fig. 5
Case 2:20-cv-00096-JRG-RSP Document 1-6 Filed 04/03/20 Page 5 of 5 PageID #: 97




                                     Fig. 6
